Citation Nr: 9915580	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the left leg, Muscle 
Groups XIV and XV and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel









INTRODUCTION

The veteran had recognized guerrilla service from September 
1944 to November 1945 and Regular Philippine Army Service 
from November 1945 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased evaluation for 
residuals of a shell fragment wound to the left leg.  

The Board notes that the VA examiner in June 1998 noted that 
the veteran could not perform average employment due to his 
condition and age.  To the extent that such may be considered 
an informal claim for individual unemployability, it is 
referred to the RO for further action as necessary.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's residuals of a shell fragment wound to the 
left leg are manifested by a non-adherent, nontender, 
healed scar, injury to Muscle Groups XIV and XV, slight 
tissue loss, damage to the quadriceps tendon, fair 
strength, loss of range of motion, and minimal 
degenerative arthritis of the left knee. 





CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the left leg, Muscle 
Groups XIV and XV and degenerative arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5260, 
5261, 5314, 5315 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1950, the veteran filed an initial claim for VA 
benefits for service connection for a left knee shell 
fragment wound.  The veteran's separation medical 
examination, dated in February 1946, indicated a scar on the 
left popliteal space.  A VA examination in May 1950 reported 
diagnoses of residuals of a shrapnel wound with healed scars 
on both lower extremities, a metallic foreign body in the 
soft tissue of the left knee joint, involvement of Muscle 
Groups XIV and XV, limitation of motion of both knees, and 
slight weakness of the left lower extremity.  By rating 
decision in May 1950, the RO granted service connection for 
residuals of a shell fragment wound to the left knee with 
limitation of motion, injury to Muscle Groups XIV and XV, and 
retained foreign body, with an evaluation of 40 percent, 
effective December 23, 1949, under Diagnostic Code 5261.  

In October 1969, the veteran requested that his service-
connected disability be re-evaluated as it had gotten worse.  
In November 1970, the veteran again requested that his 
service-connected disability be re-evaluated.  Again in 
December 1995, the veteran requested that the evaluation for 
his service-connected disability be increased.  

By letter dated in September 1996, P.N.L., M.D. indicated 
that he had treated the veteran on numerous occasions for 
continuous severe recurrent productive pain of the left knee 
that radiated up and down the leg.  Physical examination in 
September 1996 showed moderate loss of normal muscle 
substance, moderately severe muscle strength and endurance 
loss with extensive scarring indicating damage to muscle 
groups in the missile track.  Dr. P.N.L. stated that it was 
his impression that the veteran was suffering from arthritis 
of the left lower extremity as a result of his inservice 
injury.  Range of motion testing of the left knee showed 
flexion of 45 degrees and extension of 30 degrees, and 
moderate limitation of motion of the left ankle.  

A VA examination for joints was conducted in May 1997.  The 
examiner noted no swelling, deformity, or other impairment of 
the knee.  Range of motion testing of the left knee showed 
flexion of 10 to 95 degrees and extension of 10 degrees due 
to flexion contracture.  X-ray examination showed minimal 
degenerative arthritis and suprapatellar calcific tendonitis.  
The examiner provided a diagnosis of gunshot wound to the 
left knee with injury to Muscle Groups XIV and XV, and 
retained foreign body.  

A VA examination for muscles was also conducted in May 1997.  
The examiner noted no atrophy or adhesions.  Injury to Muscle 
Groups XIV and XV and the quadriceps tendon of the left thigh 
were noted.  The examiner provided a diagnosis of gunshot 
wound to the left knee with injury to Muscle Groups XIV and 
XV and retained foreign body.  The examiner stated that there 
was definite loss of range of motion of the left knee, 
specifically on extension and flexion.  The veteran 
complained of pain over the patella, and on extreme range of 
motion.  There was no definite swelling.  He required a cane 
for ambulation due to the inability to fully extend the knee.  

A VA examination for scars was conducted in June 1998, and 
the examiner noted review of the veteran's claims file.  
Physical examination revealed no tenderness, adherence, 
ulceration, elevation or depression, inflammation, edema or 
keloid formation, or discoloration of the scar.  

The examiner noted slight disfigurement with injury to Muscle 
Groups XIV and XV.  The examiner recorded diagnoses of 
residual of a shell fragment wound to the left knee with 
injury to Muscle Groups XIV and XV, healed scar, and minimal 
degenerative arthritis and calcific tendonitis.  The examiner 
noted that the calcific tendonitis might be secondary to the 
post-traumatic injury to the knee.  

A VA examination for joints was also conducted in June 1998, 
and the examiner noted review of the veteran's claims file.  
The veteran complained of pain in the left knee and hips and 
difficulty walking, which increased when he walked uphill.  
The examiner noted that the veteran underwent retraction of 
foreign body in 1957.  Range of motion testing revealed 
flexion of 0-110 degrees on the left knee with full 
extension.  Range of motion testing of the left hip showed 
flexion of 0-120 degrees, extension of 0-20 degrees, and 
abduction of 0-30 degrees.  X-ray examination showed minimal 
degenerative arthritis, suprapatellar calcific tendonitis or 
bursitis of the left knee.  X-ray examination of the knees 
showed normal-looking hip joints.  The examiner recorded a 
diagnosis of residual of a shell fragment wound to the 
left knee with injury to Muscle Groups XIV and XV and a 
healed scar.  

A VA examination for muscles was also conducted in June 1998 
and the examiner noted review of the veteran's claims file.  
The veteran reported pain in his left knee, especially when 
he climbed stairs.  The examiner noted healed scars, on the 
medial and anterior aspect of the left knee, which were non-
adherent.  The examiner reported slight tissue loss in the 
left leg and damage to the quadriceps tendon of the left 
thigh.  Left lower extremity strength was fair and right 
lower extremity strength was good.  Range of motion testing 
of the left knee showed flexion of 0-110 degrees and full 
extension.  The examiner provided diagnoses of residuals of 
shell fragment wound of the left knee with injury to Muscle 
Groups XIV and XV, healed scar, and minimal degenerative 
arthritis of the left knee with supra patellar calcific 
tendonitis/bursitis.  The examiner further stated that due to 
the veteran's condition and age he could not perform average 
employment.  




Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30235-30240 (1997) 
(codified at 38 C.F.R. §§ 4.55 - 4.73; 38 C.F.R. §§ 4.47-4.54 
and 4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed. Reg. 30235- 
30237(1997).  In the instant case, the RO provided the 
veteran notice of the revised regulations in the March 1999 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the revised 38 C.F.R. § 4.56, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  For VA 
rating purposes, the signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
1) Slight disability of muscles:  (i) Type of injury - simple 
wound of muscle without debridement or infection; (ii) 
History and complaint - service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results and no cardinal signs 
or symptoms of muscle disability as defined above; (iii) 
Objective findings - minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.

2) Moderate disability of muscles:  (i) Type of injury - 
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection; 
(ii) History and complaint - service department record or 
other evidence of in-service treatment for the wound; 
record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles; (iii) Objective findings - entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

3) Moderately severe disability of muscles:  (i) Type of 
injury - through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring; (ii) History and 
complaint - service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements; (iii) Objective findings - entrance and (if 
present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, tests of 
strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

4) Severe disability of muscles:  (i) Type of injury - 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular 
binding and scarring; (ii) History and complaint - service 
department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
(iii) Objective findings - ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track, palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area, muscles 
swell and harden abnormally in contraction, tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  

Under the Schedule, disability affecting Muscle Group XIV, 
for extension of the knee, flexion of the hip, and anterior 
thigh muscles, are rated as 40 percent for severe impairment, 
30 percent for moderately severe impairment, 10 percent for 
moderate impairment, and 0 percent for slight impairment.  38 
C.F.R. § 4.73, Diagnostic Code 5314.  Disability affecting 
Muscle Group XV, for adduction of the hip, flexion of the 
hip, and flexion of the knee, are rated as 30 percent for 
severe impairment, 20 percent for moderately severe 
impairment, 10 percent for moderate impairment, and 0 percent 
for slight impairment.  38 C.F.R. § 4.73, Diagnostic Code 
5315.  

Degenerative arthritis is rated on the basis of limitation of 
motion of the joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of flexion of the leg is 
evaluated as 30 percent when limited to 15 degrees, 20 
percent when limited to 30 degrees, 10 percent when limited 
to 45 degrees, and 0 percent when limited to 60 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  



Limitation of extension of the leg to 45 degrees warrants a 
50 percent evaluation, to 30 degrees warrants a 40 percent 
evaluation, to 20 degrees warrants a 30 percent evaluation, 
to 15 degrees warrants a 20 percent evaluation, to 10 
degrees, warrants a 10 percent evaluation and to 5 degrees 
warrants a 0 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
The 40 percent evaluation may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68.

A 40 percent evaluation (with entitlement to special monthly 
compensation) may be assigned for amputation of a leg at a 
lower level, permitting prosthesis.  Diagnostic Code 5165.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In the instant case, the VA examiners in June 1998 noted a 
non-adherent, nontender, healed scar, injury to Muscle Groups 
XIV and XV, slight tissue loss, damage to the quadriceps 
tendon, fair strength and minimal degenerative arthritis of 
the left knee.  The VA examiners in May 1997 found no 
swelling, no atrophy or adhesions, injury to Muscle Groups 
XIV and XV, injury to the quadriceps tendon, definite loss of 
range of motion, pain on range of motion, and minimal 
degenerative arthritis.  The veteran's treating physician, 
Dr. P.N.L., indicated that the veteran had complained of 
severe recurrent left knee pain with radiation.  Dr. P.N.L. 
found moderate loss of muscle substance, moderately severe 
loss of muscle strength, and arthritis.

The evaluation of the same disability under various 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (1998).  
The "critical element" in determining whether separate 
entities may be assigned for manifestations of the same 
injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

Ratings for residuals of a shell fragment wound of the left 
knee, Muscle Groups XIV and XV, are based on limitation of 
function of the knee and hip.  38 C.F.R. § 4.73, Diagnostic 
Codes 5303, 5307.  To assign a separate rating for limitation 
of motion of the knee or hip would amount to pyramiding.  38 
C.F.R. § 4.14.  Therefore, the veteran's symptomatology can 
be evaluated either under the Diagnostic Codes for the muscle 
injury or for the loss of range of motion of the knee and 
degenerative arthritis, but not both.  

The Board notes in passing that were the Board to assign a 
combined schedular evaluation for the left lower extremity 
disability under different diagnostic codes, the combined 
evaluation in any event could not exceed 40 percent in view 
of the amputation rule.  38 C.F.R. § 4.68.

The veteran's disability is currently evaluated as 40 percent 
disabling, which is the highest schedular evaluation 
available for disabilities of Muscle Group XIV and greater 
than the highest schedular evaluation available (30 percent) 
for disability of Muscle Group XV.  38 C.F.R. § 4.73, 
Diagnostic Codes 5314, 5315.  To warrant an evaluation in 
excess of 40 percent for limitation of motion of the knee, 
extension must be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261.  

The medical evidence of record showed full extension in June 
1998, extension to 10 degrees in May 1997, and extension of 
30 degrees in September 1996.  The competent evidence of 
record does not establish a limitation of extension of 
45 degrees or more which would warrant the maximum schedular 
evaluation of 50 percent under diagnostic code 5261.  The 
Board finds that the evidence of record preponderates against 
a rating in excess of 40 percent for residuals of a shell 
fragment wound to the left leg.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  

The provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  


The Board has considered the veteran's limitation of motion 
due to pain and functional loss.  The medical evidence of 
record does not establish that the veteran's pain or other 
symptomatology limits the range of motion of his left knee to 
greater than 45 degrees of extension and otherwise is not 
productive of a level of impairment greater than that already 
contemplated in the current 40 percent evaluation.  

Additionally, the Board does not find that a higher rating on 
an extraschedular basis under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's left lower 
extremity disability at issue.  That provision provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  

The evidence in this case fails to show that the veteran's 
service-connected residuals of gunshot wounds causes marked 
interference in any present or potential employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  To the extent that the veteran's 
employment is impaired by his service-connected disability, 
the evaluation assigned herein under the Schedule 
contemplates such level of interference.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the current 40 percent assigned for 
the residuals of a shell fragment wound of the left leg with 
muscle damage.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the left knee, Muscle 
Groups XIV and XV and degenerative arthritis, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

